RCH DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on April 14, 2022. Amendments to claims 1-3, 5, 6, 16, 17, 19 and 20 have been entered. The Examiner would like to note that the status identifier of claim 19 is incorrect. The status identifier should say “Currently Amended” and not “Original”. Claims 1-20 are pending and have been examined. Rejections under 35 USC 112(b) have been withdrawn in view of Applicant’s persuasive arguments. The reasons for the indication of allowable subject matter over prior art have already been discussed in the Office action mailed on April 2, 2021 and hence not repeated here. The rejections and response to arguments are stated below. 	 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of performing a signing (notarization) process, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as commercial or legal interactions in the form of agreements and also managing interactions including following rules or instructions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
	Step 1: In the instant case, claim 16 is directed to a process. 
	Step 2A – Prong One: The limitations of “implementing a blockchain consensus software application in a plurality of node computers, each node computer in the plurality including a processor, memory storing computer instructions executable by the processor, and a network interface operatively coupled to the processor and a communications network connecting the plurality of node computers, the application configuring the plurality of node computers to create a blockchain containing transactions and to form a committee of node computers comprising proposer node computers and voter node computers; wherein the blockchain consensus software application includes computer instructions stored in the memory that are executable by the processor to perform computer-implemented steps comprising: providing a time parameter to a proposal, the time parameter includes a value and defines a period of time, the value identifies a proposer node computer in the committee that sends a proposal and the period of time has a duration long enough for the committee to complete a signing process; performing the signing process comprising allowing the proposer node identified by the time parameter value to prepare and send a proposal, including transactions and a time parameter value in which the proposal is sent, to the voter node computers in the committee, allowing each of the voter nodes in the committee to sign the proposal when the voter node computer has substantially the same record of the blockchain as the proposer node computer, signing the proposal after the proposal receiving a threshold number of signatures, and adding the signed proposal with the time parameter to the blockchain; wherein the records being used to determine whether the voter node computer and the proposer node have substantially the same record are signed chains that have the largest time parameter value; and determining a finalized chain from the signed chain by excluding a number of consecutive blocks with constitutive time parameter values from the signed chain, wherein the finalized chain consists of blocks that are irreversible by node computers in the system” as drafted without the italicized portions, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain of Methods of organizing human activity such as commercial or legal interactions in the form of agreements, also managing interactions including following rules or instructions. The specification describes consensus systems as an "agreed-upon [system] by the participants on the peer-to-peer network in order to add blocks of data to the ledger." (US 2020/0134578, ¶ [0003].) The instant application provides a "blockchain consensus system and protocols that are improved over the prior art." (Id. at ¶ [0005].) To do this, "[a] voter node is configured to vote or sign the proposal after it validates the proposal and when it and the proposer node have substantially the same freshest notarized chain." (Id. at ¶ [0042].)” “When a proposal receives enough signatures from the voter nodes in the plurality, the proposal is notarized or added to the blockchain”. These descriptive paragraphs in the specification make it clear that the process is directed to voting or signing the proposal in the process of validating/notarizing the proposal, which clearly implies commercial or legal interactions in the form of resolution of agreements, also managing interactions including following rules or instructions. That is, other than, processors of node computers, a network interface, a communications network and a blockchain consensus software application, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The node computers, a network interface, a communications network and a blockchain consensus software application are broadly interpreted to correspond to generic computer components suitably programmed to perform the associate functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the node computers, a network interface, a communications network and a blockchain consensus software application to perform all the steps. A plain reading of Figure 1 and associated descriptions in at least pages 21-22 reveals that the processors of the node computers may be generic processors suitably programmed to execute the claimed steps. The communications network may be a wide area network such as the Internet. The network interface and the blockchain consensus software application are broadly interpreted to correspond to generic software suitably programmed to perform the associate functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 16 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors of a node computers, a network interface, a communications network and a blockchain consensus software application to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 16 is not patent eligible. Independent claims 1 and 19 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-15, 17, 18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2-3, 17 and 20, the steps “wherein the largest time parameter value of the signed chain in the proposer node computer and the largest time parameter value of the signed chain in the voter node computer are the same; wherein the largest time parameter value of the signed chain in the proposer node computer is larger than the largest time parameter value of the signed chain in the voter node” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the parameter values used in the underlying process.   
In claims 4 and 18, the step “wherein the number of consecutive blocks excluded by the system is 6” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes an intermediate step of the process.  
	In claims 5 and 6, the steps “wherein the system is configured to determine a finalized chain from the signed chain by excluding a number of latest consecutive blocks with constitutive time parameter values from the signed chain;  wherein the system is configured to determine a finalized chain from the signed chain by excluding 6 latest consecutive blocks with constitutive time parameter values from the signed chain” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the process. 
	In claims 7-9, the steps “wherein the threshold number of signatures is more than 50% of the total number of voter nodes in the committee; wherein the threshold number of signatures is equivalent to a number of voter notes that together holds more than 50% of the total stake in the committee; wherein the period of time is determined based on the number of node computers in the system” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the rules used in the intermediate steps of the process.
	In claims 10-12, the steps “wherein the system is configured to advance the time parameter value after the period of time expires; wherein the voter node computers are configured to receive proposals from another proposer computer in the committee after the time parameter value advances; wherein the proposer computer nodes and the voter node computers are selected based on a round robin policy” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the process.
	In claims 13 and 14, the steps “wherein the system is further configured to send the finalized chain to a computer allowing the computer or the user of the computer to know that the transaction successfully went through the blockchain system; wherein the finalized chain appears as a series transactions or records on a display of the computer showing the submitted transactions and digital signatures of the node computers that submitted the transactions” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the final steps of the process. These steps further describe the functions of an additional element (a computer) recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
	In claim 15, the step “wherein the transactions include cryptocurrency transactions, bank transactions, credit card transactions, non-monetary transactions, transactions used to create or execute computer instructions, or transactions based on a combination thereof” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because these steps describe the transaction data used in the process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	Applicant’s arguments regarding rejections under 35 USC 112(b) are withdrawn in view of Applicant’s persuasive arguments. 
In response to Applicants arguments on pages 11-13 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to arguments regarding Step 2A – Prong One and Prong Two:
The claims recite a method of performing a signing (notarization) process, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as commercial or legal interactions in the form of agreements and also managing interactions including following rules or instructions as discussed in the rejection. The specification describes consensus systems as an "agreed-upon [system] by the participants on the peer-to-peer network in order to add blocks of data to the ledger." (US 2020/0134578, ¶ [0003].) The instant application provides a "blockchain consensus system and protocols that are improved over the prior art." (Id. at ¶ [0005].) To do this, "[a] voter node is configured to vote or sign the proposal after it validates the proposal and when it and the proposer node have substantially the same freshest notarized chain." (Id. at ¶ [0042].)”. Paragraphs 41 and 42 of the Pre-grant US Pub. 2020/0134578 discloses “The committee 120 is configured to perform a propose and vote process (or notarization process). Nodes N1-Nn in FIG. 1 are nodes that submit transactions to the committee 120 for notarization. The submitted transactions are held in a memory pool (or transaction pool) to be picked up from a proposer node. A proposer node selects transactions from the memory pool and prepares an electronic block containing the selected transactions to be added to a blockchain. The prepared block may be referred to as a candidate block or proposal. The proposer node then signs the proposal and sends the signed proposal to the plurality of voter nodes V1, V2, V3. [0042] A voter node is configured to vote or sign the proposal after it validates the proposal and when it and the proposer node have substantially the same freshest notarized chain (described below). When a proposal receives enough signatures from the voter nodes in the plurality, the proposal is notarized or added to the blockchain. The required number of signatures for notarization is preferably greater than 50% of the total number of voter nodes in the plurality but other numbers are also contemplated. This is a vote-by-seat scheme. Other voting schemes are also contemplated such as vote-by-stake scheme. In vote-by-stake scheme, the notarization threshold could be configured to be votes from voter nodes holding greater than 50% of stake in the committee. For example, if the committee includes six voter nodes and two of the six voter nodes hold greater than 50% of stake in the committee, votes from those two nodes are sufficient to have the proposal notarized (instead of four votes). The notarized proposal is then added to the freshest notarized chain, or the head of the freshest notarized chain (the block with the largest epoch). After notarization, the proposer node can then send another proposal to the voter nodes for notarization”.  The nodes are used as a proxy for the members of a committee. These paragraphs also clearly show managing interactions including following rules or instructions. Clearly, these descriptive paragraphs in the specification also make it clear that the process is directed to voting or signing the proposal in the process of validating/notarizing the proposal. A vote process (or notarization process) involves voting by the members of a committee to agree/disagree on a proposal. The nodes are used as a proxy for the members of a committee. When a proposal receives enough signatures from the voter nodes in the plurality of nodes, the proposal is notarized or added to the blockchain. This is nothing but resolution of agreements. Hence, the claims fall under the category of Certain of Methods of organizing human activity including commercial or legal interactions in the form of resolution of agreements, and also managing interactions including following rules or instructions. The Applicants are simply using the block chain technology to apply the abstract concepts. The steps of “adding the signed proposal with the time parameter value to the blockchain" and "determining a finalized chain from the signed chain by excluding a number of consecutive blocks with constitutive time parameter values from the signed chain and the finalized chain consists of blocks that are irreversible” is indeed managing interactions by following rules or instructions. The finalized chain implies commercial or legal interactions in the form of resolution of agreements. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). See also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).  The blockchain is merely used as a tool, in its ordinary capacity, to carry out the underlying process. Any increased speed, accuracy, and usability seemingly come from the capabilities of a general-purpose computer system, rather than the patented method itself, and do not render the claims patent-eligible. Hence, the Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Sprague et al. (US Pub. 2016/0275461 A1) discloses systems and methods that provide for a full validation of an unknown client device prior to acceptance of a block chain transaction would provide further security for block chain transactions. The health of the device can be attested to prior to engaging in electronic transactions. In some embodiments, automation of full device integrity verification is provided as part of a block chain transaction. Certain aspects of the invention enable trust in devices. Some embodiments operate on the fundamental premise that a reliable relationship with a device can make for a much safer, easier and stronger relationship with an end user. Achieving this requires knowing with confidence that a device involved in a current transaction is the same device it was in previous transactions.

6.	 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

August 3, 2022